PER CURIAM.
Upon the hearing we were inclined to the opinion that the District Judge had unduly limited the two' claims of the first patent relied on, Nos. 9 and 10, that they should be taken at their face value, and that, thus construed, they covered, defendants’ device. But more careful study of the patent has induced the conclusion that they must be construed as he construed them, or th"ey would not embrace the invention set forth in the specification, and for which Kiefer’s patent was granted.
*734In his cfiscussion of the third patent above enumerated, No. 1,015,-326, the District Judge erroneously assumed that Figure 3 of the drawings was not inserted'until after renewal, July 13, 1911; it was inserted long prior thereto/ September 20, 1907. Without that figure apparently. certain channels in the compressing plates could not be made out, and tire court sustained the contention of defendant that the patent was void for lack of description, and because new matter was put into the renewal claims without any supplementary affidavit. This, however, was not the only ground on which he dismissed, the bill as to this patent. Every one of the claims in issue (14, 15, 16, 17, 19, 20, 21, 22, 23, 24, 25) specifies as an element of the claim that the pulp forming the filter layer shall be compressed extraneously of the filter structure. It was quite natural for the patentee to insert these words in each of the claims, because in the final analysis the novelty of his device lies in the circumstance that the filter layers are made (by compression) wholly outside -of the filter, and not inside of the filter or in connection with any part (such as a plate) which belongs to the filter as an operative organized structure. We do not think this method of making filter layers is patentable, either as a machine or as a product.
With this brief comment, we are satisfied to affirm the decrees on the opinion of the District Judge.
Decrees affirmed, with costs.